Case 1:20-cv-01221-JMS-DLP Document 6 Filed 05/06/20 Page 1 of 2 PageID #: 19




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


PIERRE Q. PULLINS,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:20-cv-01221-JMS-DLP
                                                     )
INDIANAPOLIS RECORDER CHARITIES INC. D/B/A           )
INDIANAPOLIS RECORDER,                               )
                                                     )
                              Defendant.             )

                                            ORDER

       On April 23, 2020, the Court entered an Order directing Plaintiff Pierre Pullins to either

pay the $400 filing fee or file a Request to Proceed in District Court Without Prepaying the Filing

Fee, and also to file an Amended Complaint, by May 22, 2020. [Filing No. 3.] From a review of

the docket, the Court has determined that the Order was inadvertently sent to Mr. Pullins at an

incorrect address.

       Accordingly, the Clerk is DIRECTED to correct the address on the docket for Mr. Pullins

to: 6120 Westlake Drive N., Apt. B, Indianapolis, IN 46224, and to RE-SEND the Court's April

23, 2020 Order, [Filing No. 3], to Mr. Pullins at that address. Additionally, the Court ORDERS

that Mr. Pullins may have until May 29, 2020 to comply with the requirements set forth in the

April 23, 2020 Order.



       Date: 5/6/2020




                                                1
Case 1:20-cv-01221-JMS-DLP Document 6 Filed 05/06/20 Page 2 of 2 PageID #: 20




Distribution via United States Mail to:

Pierre Q. Pullins
6120 Westlake Drive N.
Apt. B
Indianapolis, IN 46224




                                          2
